Per Curiam,.

We think the appellant’s default was excusable and that the affidavits present a sufficient issue as to whether the release was executed under a mistake of fact.
The orders should be reversed, with twenty dollars costs and disbursements, and the motion to consolidate the application of Mary Haeseler Culbertson, as administratrix, etc., with the account of Conrad Saxe Keyes, as executor, etc., and to open her default granted.
Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.
Orders unanimously reversed, with twenty dollars costs and disbursements, and the motion to consolidate the application of Mary Haeseler Culbertson, as administratrix, etc., with the account of Conrad Saxe Keyes, as executor, etc., and to open her default granted. Settle order on notice.